Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 1 of 36 PagelD 88

EXHIBIT 4
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 2 of 36 PagelD 89

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

FORT MYERS DIVISION

UNITED STATES OF AMERICA, )
)

)

v. ) Case No.

)

CRAIG AUSTIN LANG, )
)

Defendant. )

AFFIDAVIT IN SUPPORT OF REQUEST FOR EXTRADITION

I, I ames M. Roncinske, being duly sworn, depose and state:

1. Iam citizen of the United States of America and a resident of Florida.

2. Iam employed by the Federal Bureau of Investigation (FBD as a Special
Agent (SA) and have been so employed since October of 1999,

3. I was a police officer for the City of Rochester, New York, from September
of 1990 to October of 1999.

4. As both a police officer and an FBI Special Agent, I have received
extensive training and experience in conducting robbery investigations, and in
particular, those that have a Federal nexus such as violations of 18 U.S.C. § 1951
(Interference with Commerce by Violence) and 18 U.S.C. § 924(c)(1)(A) (Use of a
Firearm During and in Relation to a Crime of Violence).

5. Iam currently the case agent in the investigation of Craig Austin Lang

(LANG). I have personally participated in this investigation and I am familiar with
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 3 of 36 PagelD 90

the facts and circumstances of this investigation. I have not included in this affidavit
each and every fact and circumstance known to me. I have only included those facts
and circumstances that I believe are sufficient to establish that LANG was part ofa |
conspiracy to interfere with commerce by robbery and to use and carry a firearm
during that robbery; that LANG did use and carry a firearm during a robbery that
resulted in the death of two persons in the United States; that LANG conspired with
Alex Jared Zwiefelhofer and others to kill, kidnap or maim persons in a foreign
country and that LANG violated the Neutrality Act.

6. This affidavit is made in support of an application for the extradition of
United States citizen Craig Austin LANG, who I know and recognize based upon
this investigation. LANG’s photograph is contained within Attachment “A”.

INVESTIGATION AND PROBABLE CAUSE

 

a. The Crime Scene
7. On Monday, April 9, 2018, at 10:55 p.m., the Lee County Sheriff's
Office (LCSO) received multiple 911 calls for service in reference to reports of rapid
gunfire being heard in the area of Cypress Park Circle, Estero, Florida. LCSO
deputies responded to the area in which the shots were heard but did not find
anything significant. LCSO deputies searched the immediate area, but ultimately

cleared the call for service based upon the fact that they were unable to locate a crime

scene.
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 4 of 36 PagelD 91

8. On Tuesday, April 10, 2018, at 7:14 a.m., the LCSO received a 91] call
in reference to a deceased person found at 9351 Corkscrew Road, Estero, Florida, a |
commercial plaza adjacent to the area in which LCSO deputies responded eight
hours earlier for the shots-fired calls for service. Upon arrival at the scene, deputies
found a red GMC truck, with multiple gunshot defects, parked in the middle of the
plaza. During a cursory search of the immediate area, deputies located an obviously
deceased male, suffering from multiple gunshot wounds, lying supine on the ground ©
next to the front passenger side tire of the truck. The male decedent was later
positively identified as S.L. Deputies also found a female decedent, likewise
suffering from multiple gunshot wounds, sitting in the front passenger seat of the
truck. The female decedent was later positively identified as D.L. A query of the
truck’s registration yielded an address in Brooksville, Florida, approximately a two-
and-a- half hour drive north of the homicide scene, which was later determined to be
the residence of S.L. and D.L.

9, Due to the nature of the scene, the LCSO’s Homicide Unit responded
and assumed the investigation. Upon arrival, homicide detectives conducted a walk-
through of the scene, noting that on the ground adjacent to S.L. was a brown leather _
wallet, a Florida Driver’s License belonging to S.L., and a bill of sale for a firearms
transaction. Based upon the trajectory and precision of the shot groupings at the

scene, it appeared that the shooting was perpetrated by at least two suspects; one

suspect fired from the rear into the passenger side of the truck where D.L. was

3
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 5 of 36 PagelD 92

seated, and the other suspect fired towards the front passenger side of the truck where
S.L. was located.

10. The LCSO’s Forensics Unit also responded to assist with documenting
the scene, and processing and collecting the evidence. During processing of the
scene, Crime Scene Technicians (CSTs) collected upwards of sixty-three spent shell
casings to include .9mm and LC 17 rifle casings.

11. OnApril 11, 2018, at approximately 8:30 a.m., a doctor with the Medical
Examiner’s Office performed postmortem examinations on both S.L and DL. During
the examination, the doctor noted that S.L. was shot approximately seven times, with
multiple gunshot wounds mostly to the head and to the lower body. The doctor
recovered three projectiles from S.L. during the autopsy examination. Additionally,
the doctor noted that D.L. was shot approximately eleven times with multiple gunshot’
wounds to the head, neck, and abdomen. The doctor recovered ten projectiles from
DL. during the examination. The doctor subsequently ruled the causes of death for
S.L. and D.L. as homicide from multiple gunshot wounds.

b. Forensic Examination of Cellular Activity

12. During the preliminary investigation, a cellular telephone belonging to
S.L. was located at the crime scene. After a search warrant was obtained for the
electronic contents of the cellular telephone, the contents were downloaded bya
LCSO Digital Forensics Specialist. Detectives reviewed the download of the cellular

telephone and determined that S.L. and D.L. left Brooksville, Florida just after 7:00
4
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 6 of 36 PagelD 93

p.m. on April 9, 2018, and traveled down Interstate 75 to the location of the
murders. A review of the download indicated that S.L. and D.L. had traveled to
Estero for the purpose of meeting least one individual to purchase firearms listed for
sale on an Internet website called ARMSLIST. Specifically, a text message thread
showing communication between S.L.’s cellular telephone and a cellular telephone
number believed to be used by the suspect(s) was initiated on April 9, 2018, at
approximately 12:10 a.m., in response to an ARMLIST posting listing a number of |
firearms for sale.

13. Further investigation revealed that S.L. was regularly engaged in the |
buying and re-selling of real and personal property for profit, otherwise known as
“flipping,” and had intended to purchase these firearms and re-sell them for a profit.
On the day of the homicides, $.L. withdrew $3,000.00 in U.S. currency from his
bank account and had brought the currency with him to Estero to purchase the
firearms advertised for sale on the above-referenced ARMSLIST posting, which
included the following: (One) Gen 4 Glock 17, (One) Gen 3 Glock 17, (One) Gen 3
Glock 17 with Swenson side treaded (One) barrel, (One) Gen 4 Glock 19, (One)
G3HK91 Clone — Federal Arms, (One) Uzi Pistol .9mm — Group Industries, (Four)
ARI15 5,56 11lin Pistol Uppers, (Four) ARI5 Lowers —- Complete Wilson Combat,
and (One) Star Pistol .9mm.

14. Based on Detectives’ review of S.L.’s cellular telephone

communications, it appeared as though the suspect(s) traveled to Estero from out of

5
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 7 of 36 PagelD 94

the area, and changed the location of the meeting with S.L. and D.L. several times
prior to luring S.L. and D.L. to the dark and secluded parking lot at 9351 Corkscrew
Road. Based on the contents of S.L.’s cellular telephone, as well as a neighborhood
canvass that included the callers who had initiated the 911 shots-fired calls-for-
service, it is believed that the armed robbery and murders of S.L. and D.L. occurred
at approximately 10:55 p.m. on April 9, 2018.

c. Text Message Communications

15. Starting at approximately 12:10 a.m. on April 9, 2018, in the early

morning hours of the day of the murders, S.L. began communicating by text message’
with cellular telephone number (786) 747-9856, which was the contact telephone
number listed in the above-referenced ARMSLIST posting. The following is a
timeline and summary of the text communications between S.L. the individual(s)

using cellular telephone number (786) 747-9856:

 

April 9, 2018 — Early morning hours of day of homicide

 

 

12:10 a.m.: A text message was sent from S.L.’s cellular telephone to the suspect
cellular telephone (786) 747-9856 inquiring about the availability of the firearms.

12:15 a.m.: A multimedia message from the suspect’s cellular telephone to S.L.’s
cellular telephone depicting photographs of the guns to purportedly be sold.

1:04 a.m.: A text message was sent from S.L.’s cellular telephone to the suspect’s
cellular telephone relaying that S.L. could pay cash or with an Oris watch.

1:05 a.m.: A text message from the suspect’s cellular telephone to S.L.’s cellular
telephone indicated not being interested in the watch.

1:08 a.m.: A text message from the suspect’s cellular telephone to S.L.’s cellular

6
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 8 of 36 PagelD 95

telephone indicated the suspect would take $3,000 if S.L. would meet now as the
suspect would be driving from Naples.

1:10 a.m.: A text message was sent from S.L.’s cellular telephone to the suspect’s
cellular telephone asking the suspect to call S.L. later in the day.

1:1] a.m.: A text message from the suspect’s cellular telephone to S.L.’s cellular
telephone relayed that the suspect works from 2p to midnight in Naples.

1:14 a.m.: A text message from the suspect’s cellular telephone to S.L.’s cellular
telephone indicated that the suspect told S.L. his name was J eremy.

 

April 9, 2018 — Morning into afternoon hours of day of homicide

 

 

 

10:08 a.m.: A text message from the suspect’s cellular telephone to S.L.’s cellular
telephone that the meeting location will be at 1921 David Blvd, IHOP.

1:59 p.m.: A text message from the suspect’s cellular telephone to S.L.’s cellular
telephone indicating that he’s (the suspect) going to meet someone else for a $5 ,000
deal.

2:10 p.m.: A text message was sent from S.L.’s cellular telephone to the suspect’s:
cellular telephone, “I have cash on hand, mine is a sure deal.”

3:05 p.m.: A text message was sent from S.L.’s cellular telephone to the suspect’s
cellular telephone, “did you sell?”

6:38 p.m.: A text message from the suspect’s cellular telephone to S.L.’s cellular
telephone, “no, he just flaked on me, we cold (sic) meet”.

6:41 p.m.: A text message was sent from S.L.’s cellular telephone to the suspect’s
cellular telephone in which S.L. indicates that he (S.L.) will call him.

6:59 p.m.: A text message was sent from S.L.’s cellular telephone to the suspect’s |
cellular telephone indicating the meeting location would be the Pilot Travel Center in

Punta Gorda.

7:00 p.m.: A text message from the suspect’s cellular telephone to S.L.’s cellular
telephone, “okay.”

7:12 p.m.: S.L. and D.L. left Brooksville to travel to meet for the firearms transaction.

8:32 p.m.: A text message from the suspect’s cellular telephone to S.L.’s cellular
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 9 of 36 PagelD 96

telephone indicates that he (suspect) ran into bad traffic and “we should arrive 10:45p-
llp”.

8:39 p.m.: A text message was sent from S.L.’s cellular telephone to the suspect’s
cellular telephone indicating that S.L. should arrive at 9:45 p.m.

9:25 p.m.: A text message from the suspect’s cellular telephone to S.L.’s cellular
telephone asked if S.L. could meet closer to Naples.

9:42 p.m.: A text message was sent from S.L.’s cellular telephone to the suspect’s
cellular telephone asking to meet at Loves Travel Shop in North Fort Myers, Exit 143
off of Interstate 75.

10:03 p.m.: A text message from the suspect’s cellular telephone to S.L.’s cellular
telephone indicates that he (suspect) doesn’t live in Naples and only works there. The
text message indicates that he’s already been on the road 5 hours because he had to
drive to Miami and tells S.L. there’s a church in Estero. The address of 21115 Design

Parc Lane was sent.
10:37 p.m.: S.L.’s cellular telephone called the suspect’s cellular telephone.

10:44 p.m.: A text message was sent from S.L.’s cellular telephone to the suspect’s
cellular telephone that read, “I’m at the church.”

10:44 p.m.: $.L.’s cellular telephone called the suspect’s cellular telephone.

10:55 p.m.: The LCSO received the 911 shots fired calls.
After 10:55 p.m., there were no further communications from S.L.’s cellular

telephone.

d. The ARMSLIST Posting

16. On April 11, 2018, a subpoena was served to ARMSLIST in an effort to
obtain any information behind the creator of the posting to assist with identifying
persons of interest. The ARMSLIST results provided the following information: the
posting, labeled Post #8204183, was created on April 7, 2018, in Miami-Dade,

Florida, and was associated with an email address: jeremygb8441@gmail.com.
8
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 10 of 36 PagelD 97

17. Detectives then served a search warrant on Google for information
related to the Gmail email address, to include obtaining Internet Protocol (IP)
addresses associated with the Gmail account, along with any information that may
lead to a residence or identify a suspect. The results showed an IP address associated
with the Gmail account in the middle of the bay area of Miami, Florida, the same area
that the ARMSLIST posting was created. The result also provided some email records
in which the user of jeremygb8441@gmail.com contacted several yacht brokers in the
Miami area in order to set up a meeting to view expensive yachts. The emails indicated
the meetings to view the yachts were to take place on April 8, 2018.

18. Detectives determined that the telephone service provider (TSP) for
cellular telephone number (786) 747-9856, which was used by the individual(s)
facilitating the firearms transaction with S.L., was Tracfone Wireless. Tracfone
Wireless cellular telephones are prepaid and do not require a subscriber’s name. A.
search warrant was served upon the TSP for records pertaining to telephone number
(786) 747-9856. The cellular telephone number was determined to be a Tracfone SIM
card, on the AT&T network, sold through Walmart, as a “Bring Your Own Device”
plan.

e. Identification of Alex Jared ZWIEFELHOFER

19. An additional search warrant for the suspect’s cellular phone records for

number (786) 747-9856 resulted in obtaining an International Mobile Equipment
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 11 of 36 PageID 98

Identity (MET) number! associated with the device used with the Tracfone SIM card
(IMEI: 358533051468). Subpoena results from AT&T for IMEI: 358533051468 and
the records for this device revealed the subscriber as Alex Jared ZWIEFELHOFER, a
white male born in 1997, with email address AZ472 1@gmail.com. The records further
confirmed that the day prior to the homicide, ZWIEFELHOFER was utilizing AT&T
phone number (715) 404-0337, on the same IMEI device that was utilized by telephone
number (786) 747-9856. An analysis of the records received from the TSP indicated
that on April 7, 2018, at 9:40:35 p.m., someone removed the SIM card (which was
associated with IMSI2 number 310410034020606) clearly affiliated with phone
number (715) 404-0337, and placed the Tracfone SIM card (which was associated with
IMSI number 310410969230354), clearly affiliated with the suspect’s cellular
telephone number (786) 747-9856, inside the device that ZWIEFELHOFER was
previously utilizing. Records for both ZWIEFELHOFER’s personal cellular telephone’
number ((715) 404-0337) and (786) 747-9856 were then placed into CellHawk, a
software program used to generate geolocations of cellular activity from specific

cellular telephone towers in an area, ultimately revealing the approximate whereabouts

 

1 The IMEI number is useful to investigations in that it is a 15- to 17-digit code
attached to a device that acts as a unique identifier as long as it is associated with a
subscriber. The IMEI number associated with a particular device may then be tracked
by use of cell towers and GPS coordinates revealing locations of an individual in

possession of that device.

2 IMSI stands for International Mobile Subscriber Identity.
10
Case 2:19-mc-00019-JES-MRM - Document 2-4 Filed 12/11/19 Page 12 of 36 PagelD 99

of the device by way of “pings.” In doing so, it was determined during the time of the
SIM card switch on April 7, 2018, at 9:40:35 p.m., ZWIEFELHOFER’s personal
cellular telephone ((715) 404-0337) pinged at the same location as (786) 747-9856 did
twenty minutes later, at 10:00:59 p.m. The location of both pings, in the same
geolocation, placed the one common phone (IMEI: 358533051468) using the two
different SIM cards in Miami, Florida.

20.  S.L.’s cellular telephone records and the records for (786) 747-9856 were
also entered into CellHawk. This revealed that both S.L.’s cellular telephone and (786)
747-9856 pinged near the homicide scene during the time of the shots fired call for
service on April 9,2018. Telephone records also showed that S.L.’s cellular telephone:
was used to make a short voice call to (786) 747-9856 at 10:46 p.m. Location data
indicated that S.L.’s phone and (786) 747-9856 were pinging inside the homicide scene

just prior to shots being heard.

21. LCSO detectives served a search warrant on Google and Facebook for
ZWIEFELHOFER’s personal Gmail account, AZ4721@gmail.com, and Facebook -
account in order to determine with whom ZWIEFELHOFER was communicating
leading up to, during the commission of, and after the homicide; what
ZWIEFELHOFER’s search histories indicated; and any information further linking

ZWIEFELHOFER to the armed robbery and murders of S.L. and D.L.

11
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 13 of 36 PagelD 100

f: Identification of Craig Austin LANG

22. Upon receipt of the records from Google and Facebook, it was
determined that ZWIEFELHOFER was communicating frequently, as well as making
travel arrangements to Miami, Florida, with LANG. LANG was found to be using
cellular telephone number (480) 678-7349, which records showed was in
communication with ZWIEFELHOFER’s personal cellular telephone number ((715)
404-0337). A search warrant was also served on LANG’s TSP and Facebook account.
Through further research into the social media and phone records, detectives
discovered that ZWIEFELHOFER and LANG began their travels to Florida just prior
to the homicides and ultimately traveled to Miami, Florida on April 5, 2018 Gust four’
days prior to the armed robbery and murders). Through these records, detectives
concluded that ZWIEFELHOFER and LANG would mainly communicate through .
Facebook Messenger.

23. Beginning around mid-March of 2018, Facebook Messenger messages
showed that both ZWIEFELHOFER and LANG planned to travel to Florida’
together. During their communications, ZWIEFELHOFER and LANG discussed
checking out a military surplus store in Miami, purchasing body armor, committing .
robberies, hotwiring and stealing boats and/or a yacht, escaping to South America or
Ukraine and smuggling firearms and ammunition. ZWIEFELHOFER and LANG
sent photographs of firearms back and forth to one another. Additionally, a message ©

to ZWIEFELHOFER from LANG indicated they would have .9mm ammunition
12
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 14 of 36 PagelD 101

with them as well as Glock 17 magazines. The Glock 17 is a semi-automatic handgun
that fires .9mm ammunition; .!mm ammunition was found at the murder scene. Glock
17s were listed for sale on the ARMSLIST posting.

24, On March 20, 2018, LANG made comments on his Facebook account
about the magazines his mother ordered arriving and that “She didn’t want us using
shitty AR mags to kill Mexicans.”

25. LANG also made several comments on his Facebook account that his
mother would be driving him from her residence in Surprise, Arizona, to North
Carolina, where she was relocating. Beginning on or about March 24, 2018, LANG’s
personal cellular telephone ((480)-678-7349) pinged through the State of Arizona, and
pings showed LANG’s cellular telephone traveling down to Texas, through Louisiana,
into Alabama, and over to North Florida. On April 4, 2018, LANG then.
communicated through Facebook that he had obtained a Greyhound bus ticket.
Greyhound records showed that LANG was to depart at 6:00 a.m. on April 4, 2018
from Orlando, Florida and travel to Miami, Florida. An analysis of LANG’s phone .
pings show that his cellular telephone ((480)-678-7349) traveled as described above
and placed him in the Orlando area during the time he was set to depart on the .
Greyhound bus for Miami.

26. ZWIEFELHOFER noted in his Facebook communications that he took
a Greyhound bus from Minneapolis/St. Paul, Minnesota, and traveled to Miami on >

April 5, 2018. ZWIEFELHOFER was residing in Bloomer, Wisconsin, at the time of
13
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 15 of 36 PagelD 102

his travel. Minneapolis/St. Paul is the nearest major metropolitan area to Bloomer,
Wisconsin. An analysis of ZWIEFELHOFER’s phone pings ((715) 404-0337) during
this time period showed ZWIEFELHOFER’s cellular telephone traveling through
Wisconsin, Ilinois (Chicago), Indiana, Kentucky, Tennessee (N ashville), down to
Georgia (Atlanta) and into the North Florida area. |

27. Detectives learned through a_ review | of the records that
ZWIEFELHOFER and LANG continued their communication during their bus:
travels, and on April 4, 2018, Facebook messages between ZWIEFELHOFER and
LANG reflected their arrival times in Florida as well as coordination of their routes to
make sure they were on the same bus once their stops placed them both in Florida. |

28. On April 4, 2018, LANG communicated to ZWIEFELHOFER that he
(LANG) was in possession of ammunition in his travel bag and was fearful the police -
K-9s at his bus stop were going to sniff it out. Later that day, phone pings and call
detail records of ZWIEFELHOFER’s and LANG’s respective cellular telephones
placed them together at 205 S. Tamarind Avenue, West Palm Beach, Florida, the |
location of the Greyhound Station. ZWIEFELHOFER’s and LANG’s
communications then indicated they were on the same bus headed for their final -
destination: Miami, Florida. |

29. Beginning on April 5, 2018, through the afternoon of April 9, 2018, prior
to the (786) 747-9856 phone pings showing the travel from Miami to Estero, Florida, |

LANG’s cellular telephone ((480) 678-7349) and ZWIEFELHOFER’s cellular
14
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 16 of 36 PagelD 103

telephone ((715) 404-0337), pinged frequently together in the vicinity of the La Quinta
Inn, 7401 NW 36" Street, Miami, Florida. Records received from the La Quinta Inn
showed that LANG checked into the hotel on April 5, 2018, at 7:12 a.m., and was
assigned room 210 for two guests under reservation number 478789. The hotel records,
further revealed that LANG presented his photo identification, which was scanned
during the hotel registration process by the manager, and that LANG provided his
email address, his credit card for payment, and cellular telephone number as (480) 678-
7349, matching the cellular telephone number he was in possession of during the
timeframe leading up to the homicides. Photographs observed on both.
ZWIEFELHOFER and LANG’s Facebook Messenger communications showed
them wearing tropical shirts while taking “selfies” inside what appeared to be a hotel
room with distinct purple, black, and white décor. LCSO detectives obtained an.
interior photograph of the La Quinta hotel room that LANG rented. The photograph
of the hotel room rented by LANG matched the interior of the room depicted in the -
images posted by ZWIEFELHOFER and LANG on their Facebook accounts during
the time period that the hotel room was rented to LANG.

30. Records show that on April 7, 2018, LANG’s cellular telephone number -
((480) 678-7349), ZWIEFELHOFER’s personal cellular telephone number ((715) 404-
0337) and the suspect number (786) 747-9856 (using one common IME)), all pinged -
in the same location, placing the two telephones (the telephone using (480) 678-7349

and the telephone using (715) 404-0337 and later (786) 747-7349) at the La Quinta Inn.
15
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 17 of 36 PagelD 104

I believe that during the evening of April 7, ZWIEFELHOFER removed the SIM card
for number (715) 404-0337 from his personal cellular telephone and inserted the
Tracfone SIM card for number (786) 747-9856, as the (786) 747-9856 number
thereafter began to ping as it traveled alongside LANG’s cellular telephone for the
remainder of that day. The pings indicated that LANG’s cellular telephone and (786)
747-9856 were pinging in the same area in Miami, including near an Army Surplus
Store (previously referenced in ZWIEFELHOF ER’s and LANG’s F acebook
communications concerning them purchasing Ruck Sacks, ammunition, and body
armor) as well as the Miami bay area, where various yachting businesses were located...

31. On April 8, 2018, LANG’s cellular telephone pinged alongside (786) 747-
9856 as the pings traveled towards the bay area again. Email records for the
jeremygb8441@gmail.com account, which was associated with the ARMSLIST.
posting, show that this was the same day the individual(s) using that email address
contacted several yacht brokers to meet for a boat tour.

32. Notably, LAN G’s Facebook records showed photographs posted to
LANG’s Facebook account that were an exact match of photographs sent by (786)
747-9856 to S.L.’s cellular telephone during the time they were communicating about
the firearms transaction. One particular photograph depicted what appeared to be an
Army green Glock Gen 3, which was listed as for sale on the ARMSLIST posting.

33. ZWIEFELHOFER’s Google_records showed he searched for the

following key phrases during the timeframe that he and LANG were in Miami prior

16
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 18 of 36 PagelD 105

to the SIM card switch and prior to the murders: Miami ARMSLIST, Classified
Miami Handguns, Hotwire Boat Ignition Switch, Cheapest Hotels Miami, How to
Smuggle Myself to South America, as well as multiple searches of videos to include a
particular scene from a movie in which subjects were shown inside a vehicle and then
ambushed by multiple shooters. A review of this video was important in that the
homicide scene in Estero, Florida was consistent with the tactical approach of the
shooters and the trajectory of the gunshots as depicted in the movie. |
34. On April 9, 2018, both LANG’s cellular telephone and (786) 747-9856
continued to ping together in the Miami area until later that evening. At:
approximately 7:00 p.m., (786) 747-9856 began to travel; LANG’s cellular telephone
was presumably turned off at this time as there was no call, text, or ping activity. At
approximately 7:48 p.m., (786) 747-9856 began to ping as it traveled out of Miami and |
headed west towards Southwest Florida. A text message from (786) 747-9856 to S.L.’s
cellular telephone at 8:48 p.m. read, “WE should arrive 10:45p-11:00p” (emphasis -
added). The (786) 747-9856 number continued to ping along Alligator Alley (the
section of Interstate 75 between Broward County and Collier County) into Naples,
arriving near the Corkscrew Road exit for Estero just before 10:00 p.m., approximately |
forty-five minutes before the scheduled meeting. S.L.’s cellular telephone pings
coincide with the (786) 747-9856 pings as the phones traveled simultaneously to the -

scene of the homicide from their respective starting locations. A text message from

(786) 747-9856 to S.L.’s cellular at 10:03 p.m. indicated that the final meet location
17
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 19 of 36 PagelD 106

would be 21115 Design Parc Lane at a church in Estero. At 10:37 p.m.,S.L.’s cellular
telephone made a voice call to (786) 747-9856. Seven minutes later, S.L.’s cellular
telephone sent a text message to (786) 747-9856: “I’m at the church.” S.L.’s cellular
telephone then made a voice call to (786) 747-9856 at 10:44 p.m., with the call lasting
for only a few seconds. Nine minutes later, multiple 911 callers adjacent to this area
heard a volley of gunfire and called 911. At 10:46 p.m., both (786) 747-9856 and S.L.’s
cellular telephone pinged inside in the area of the homicide scene. Ten minutes after
shots were heard, (786) 747-9856 pinged traveling southbound from the Estero exit
near Bonita Beach Road, which was one exit south from the homicide scene. The’
(786) 747-9856 then showed a constant ping for approximately forty (40) minutes in
that area before all activity and ping data ceased. S.L.’s phone had no further
communications after the volley of gunfire.

35. In addition to the above, LCSO detectives have been able to corroborate
through other evidence that ZWIEFELHOFER and LANG both traveled from their’
respective residences to Miami, Florida, and were together in Miami, Florida, during
the relevant time frame. ZWIEFELHOFER’s and LANG’s Facebook .
communications also stated that they would be in possession of firearms in Miami and
would commit robberies and kill a yacht owner, if necessary.

36. ZWIEFELHOFER’s and LANG’s personal cellular telephone call detail
records also indicated that during the time period from April 5, 2018 through April 9,

2018, they were in communication with telephone numbers subscribed to by their

18
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 20 of 36 PagelID 107

family, friends, and close associates, indicating that they (ZWIEFELHOFER and.
LANG) were the ones using their respective cellular telephones during this time
period, and no one else.

37. As mentioned above, S.L.’s bank records reflect that he withdrew $3,000
in U.S. currency on or about April 9, 2018, which was the final price agreed upon by
S.L. and the individual(s) using (786) 747-9856 for the purported sale of the firearms:
listed on ARMSLIST. The $3,000 in currency that S.L. and D.L. brought with them
for the firearms transaction in Estero was not found at the scene, giving rise to probable
cause that the murders were committed in furtherance of a robbery, which interfered
with commerce by violence.

g. Social Media

38. Upon reviewing Facebook records related to ZWIEFELHOFER and
LANG obtained via search warrants, LCSO detectives saw that ZWIEFELHOFER
posted a partial photograph to his Facebook account of a Greyhound boarding pass |
dated April 2, 2018, indicating the location of origin to be Minneapolis, Minnesota,
and the destination to be Miami, Florida. As noted above, Minneapolis is the closest -
major city to Bloomer, Wisconsin, where ZWIEFELHOFER was residing.

39. LCSO detectives also found in the records several photographs posted on
April 6, 2018, just three days prior to the murders, of both ZWIEFELHOFER and
LANG wearing “Hawaiian” style shirts. LANG appeared to take a “selfie”

photograph wearing a white short-sleeve, button down t-shirt with navy and light blue .

19
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 21 of 36 PagelD 108

hibiscus flowers and leaves printed throughout. In the same photograph of LANG, in
the background lying on the bed behind him, is a black “Hawaiian” style shirt
containing yellow, pink, red, and green martini glasses. On the same date, a
photograph of ZWIEFELHOFER was posted to ZWIEFELHOFER’s Facebook page
of ZWIEFELHOFER wearing the black “Hawaiian”-style martini glass shirt which
was in the background of LANG’s photograph. ZWIEFELHOFER sent this
photograph to an associate with whom he was communicating with in reference to
ZWIEFELHOFER being in Miami, Florida.

40. LCSO detectives were able to observe the room that LANG rented at the
La Quinta Inn located at 7401 NW 36" Street, Miami, Florida. The room’s interior
décor appears to match the background of the photograph depicting
ZWIEFELHOFER wearing the “Hawaiian”-style martini glass shirt sent via
Facebook.

A. Interview of Lang’s Associate and Additional Travel Records

41. On May 21, 2019, LCSO detectives traveled to a prison in Missouri
where they interviewed an associate of LANG’s (hereinafter referred to as M.S.M.).
M.S.M. served in the U.S. Army with LANG. According to M.S.M., sometime
around August of 2018, M.S.M. met LANG at a mutual friend’s residence in St.
Louis, Missouri. LANG told M.S.M. that LANG gunned down some people in
Miami, Florida. LANG told M.S.M. that he had been in Florida with some guy who

is from Wisconsin. LANG told M.S.M. that he and the other guy unloaded both of
20
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 22 of 36 PagelD 109

their clips into the “dude’s” red truck. LANG showed M.S.M. a news article on
LANG’s cellular telephone about a murder. LANG told M.S.M. that he and the
other guy from Wisconsin traveled from Florida to Washington state after the
shooting. M.S.M. told detectives that LANG told him that LANG had hidden two
of the handguns used in the murder, a Glock 17 and Glock 19, in his mother’s house
in North Carolina. M.S.M. advised that LANG later traded the handguns to an
individual in North Carolina in exchange for the individual’s personal identification
information. M.S.M. told detectives that M.S.M. was supposed to go to Miami with .
LANG to be part of a group that was to travel by boat overseas. M.S.M. did not go
to Miami because M.S.M. was arrested on April 2, 2018 on an outstanding warrant.
Upon M.S.M. being released from custody, he and LANG traveled together from
Missouri to North Carolina in August 2018. M.S.M. and LANG later traveled
separately to Bogota, Colombia. LANG told M.S.M. that LANG was going to join
combat forces opposed to the Venezuelan government. M.S.M. advised that LANG
was going to join a Venezuelan resistance group. M.S.M. told detectives the
resistance group LANG joined was able to obtain firearms from law enforcement in
Bogota. M.S.M. advised that the resistance group had a safe house in the mountains
of Cucuta, Colombia. The group planned to cross into Venezuela and fight against
the Venezuelan government. LANG got on a bus to travel to Cucuta for the purpose
of traveling to Venezuela to engage in combat against the Government of Venezuela.

According to M.S.M., he left LANG in Bogota because M.S.M. did not want to kill
21
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 23 of 36 PageID 110

people.

42. Based on my training and experience, I know that CBP maintains a
database of travelers who enter the United States via international airports from
foreign countries. This database also contains records of travelers who depart the
United States from international airports for foreign countries. Lalso know that CBP
has liaison relationships with certain foreign customs agencies and shares travel |
records with these agencies. A Homeland Security Investigations (HSI) SA provided
information to me indicating that there was a record showing LANG departed
Mexico City, Mexico, for Bogota, Colombia, on September 25, 2018. There was also
a record that LANG thereafter departed from Colombia on November 23, 2018, for
Madrid, Spain. HSI advised that the CBP has no record of LANG re-entering the
United States after his departure from Mexico to Colombia.

43. The country of Venezuela is a sovereign nation located in South
America. Venezuela borders Colombia to the west. Cucuta, Colombia, is a city in
Colombia located near the border of Venezuela. .

44. ALCSO Crime Analyst determined from a commercial database that
LANG conducted a pawn transaction involving firearm receivers at Palace Jewelry
and Loan, 1420 1s Avenue, Seattle, Washington, on May 23, 2018. At my request,

FBI SAs in Seattle went to Palace Jewelry and Loan to interview employees and
obtain records pertaining to this pawn transaction. On May 10, 2019, FBI SAs went

to this location and determined that LANG sold three firearm receivers to Palace

22
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 24 of 36 PagelD 111

Jewelry and Loan on May 23, 2018. LANG sold two lower rifle receivers and one
upper rifle receiver. A lower rifle receiver connects to the upper receiver and includes
the trigger group, buffer tube, magazine release, safety selector, bolt catch and all
other necessary components. An upper rifle receiver is the part that consists of the
barrel, forend, bolt carrier group and charging handle. The upper receiver attaches to .
the rifle’s lower receiver to form a fully functional rifle. All of the receivers were 5.56
caliber. This caliber is consistent with the rifle rounds that were fired at the scene of
the murders. In addition, FBI SAs determined that LANG sold 671 rounds of 5.56
caliber ammunition on May 23, 2018, to Palace Jewelry and Loan. The ammunition
LANG sold was still at Palace Jewelry and Loan when FBI SAs interviewed
employees. Palace Jewelry and Loan voluntarily turned the ammunition over to the
FBI. The ammunition casings were stamped LC 17, which is the same stamp found
on the expended rifle casings at the scene of the murders. Palace Jewelry and Loan
sold the firearm receivers purchased from LANG to several different individuals. The
FBI was able to locate the different purchasers in three different states. The three
firearm receivers are now in the possession of law enforcement.

i, Search of ZWIEFELHOFER’s Residence

45. While residing in Bloomer, Wisconsin, on March 25, 2019,
ZWIEFELHOFER attempted to purchase a firearm by filling out a Bureau of
Alcohol Tobacco and Firearms (ATF) Form 4473 during the attempted purchase at

Tilden Gun, 12427 98" Avenue, Chippewa Falls, Wisconsin 54729.
23
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 25 of 36 PagelD 112

ZWIEFELHOFER listed his Bloomer, Wisconsin address on the form. Based on
ZWIEFELHOFER’s response to question(s) on the form, on May 15, 2019, a federal
grand jury in the Western District of Wisconsin indicted ZWIEFELHOFER for |
knowingly making a false statement and representation to Tilden Gun, in violation
of 18 U.S.C. § 924(a)(1)(A), Case Number 3: 19-cr-00057-jdp.

46. On May 21, 2019, United States Magistrate J udge Stephen L. Crocker,
Western District of Wisconsin, authorized a search warrant for the search of
ZWIEFELHOFER’s residence in Bloomer, Wisconsin.

47, On May 23, 2019, FBI personnel executed the search warrant at
ZWIEFELHOFER’s residence. FBI personnel located a “Hawaiian”-style martini
glass shirt located in ZWIEFELHOFER’S bedroom closet, which shirt appeared
identical to the one worn by ZWIEFELHOFER in the selfie photograph that was
most likely taken in a room located within the La Quinta Inn in Miami, Florida. FBI
personnel also located a Dell Inspiron laptop computer on the floor of
ZWIEFELHOFER’s bedroom near the bed and seized it pursuant to the search
warrant. The Dell Inspiron laptop was logged into evidence in the FBI’s Milwaukee
Office, then sent to the FBI’s office in Tampa, Florida, and then onto the FBI’s
Office in Fort Myers.

48. After his arrest, law enforcement officers transported
ZWIEFELHOF ER to the Eau Claire, Wisconsin Police Department, where I and

LCSO Detective Sarah Rodriguez met with ZWIEFELHOFER in an interview
24
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 26 of 36 PageID 113

room and advised ZWIEFELHOFER of his rights under U.S. law prior to
interviewing him. The interview was recorded by a video recording system.
ZWIEFELHOFER freely and voluntarily provided the following information to me
and Detective Rodriguez: In 2016, ZWIEFELHOFER traveled to the Ukraine to
fight as a combatant for a foreign paramilitary group in the Eastern part of the
Ukraine. There, ZWIEFELHOFER met LANG as LANG was in the Ukraine
fighting for this same paramilitary group. In 2017, ZWIEFELHOFER traveled with .
LANG to Africa, where they were detained by authorities in South Sudan before
being turned over to Kenyan authorities and both were eventually deported to the
United States. ZWIEFELHOFER admitted to traveling to Florida from Minnesota
via Greyhound bus in April of 2018. ZWIEFELHOFER also advised that LANG
traveled from Arizona to Florida in April of 2018. ZWIEFELHOFER stated that he .
and LANG met in Florida and the two traveled aboard a Greyhound bus bound for
Miami, Florida. LANG brought firearms, firearm magazines and ammunition with
him from Arizona. ZWIEFELHOFER advised that he and LANG had planned to
take a boat from Miami to Venezuela to fight the Venezuelan government. LANG
transported. the firearms and ammunition with him from Arizona for
ZWIEFELHOFER and LANG to use in combat in Venezuela. ZWIEFELHOFER

indicated he and LANG intended to shoot communists in Venezuela.

49, ZWIEFELHOFER further advised that he and LANG stayed at the La ©

Quinta Inn in Miami, and that LANG had rented a room for them at the La Quinta

25
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 27 of 36 PagelD 114

Inn. ZWIEFELHOFER indicated that the two ran out of money after a short period
of time and could no longer afford the room at the La Quinta Inn. ZWIEFELHOFER.
stated that he and LANG had to leave the motel and stay overnight in a public dog
park in Miami. ZWIEFELHOFER advised that the park's sprinkler system came on
while the two were in the park causing ZWIEFELHOFER’s cellular telephone to
become wet. ZWIEFELHOFER stated that his cellular telephone was damaged by the
water, so he went to a Walmart in the Miami area and obtained another cellular.
telephone. ZWIEFELHOFER could not recall the telephone number of the cellular
telephone he brought with him to Florida from Wisconsin. ZWIEFELHOFER also
could not recall the telephone number of the cellular telephone he purchased in Miami. |
However, ZWIEFELHOFER denied traveling to Southwest Florida during his stay in
Florida in April of 2018. ZWIEFELHOFER advised that he had communicated with .
LANG since returning to Wisconsin after having traveled to Florida.
ZWIEFELHOFER admitted to using the email address, AZ4721@gmail.com in the
past. ZWIEFELHOFER claimed he was locked out of this email account some time
ago and had not been able to use it.

50. On May 23, 2019, LCSO detectives and an FBI TFO interviewed J.Z.
in Bloomer, Wisconsin, with whom ZWIEFELHOFER was residing. J.Z.
voluntarily provided the following information: ZWIEFELHOFER returned to
Bloomer after being released from jail in North Carolina. ZWIEFELHOFER left

Bloomer and went to Florida with his friend “Craig.” ZWIEFELHOFER, “Craig”
26
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 28 of 36 PagelD 115

and others were supposed to take a boat to Venezuela to fight in combat.
ZWIEFELHOFER’s and “Craig’s” plan to travel to Venezuela and fight in combat .
did not work out because the boat captain got murdered.

hh Bank and Rental Car Records

ol. obtained records from Bank of America pertaining to a checking
account number ending in 6026 held by LANG. The debit card number associated
with this account ended in 1022. I noted a debit card transaction dated April 7, 2018, .
for Inveradrian Rent a Car, Miami, Florida, in the amount of $165.00, as well as a
debit card transaction dated April 7, 2018, in the amount of $53.88, ata Walmart
store located at 8651 Northwest 13" Terrace, Doral, Florida, which is located
approximately three miles from the La Quinta Inn, 7401 NW 36"™ Street, Miami.

52. On May 30, 2019, an FBI TFO and LCSO detectives went to Miami
and obtained records from Inveradrian Rent a Car, including a Rental Agreement

- indicating that LANG rented a Toyota Corolla, Florida license plate number DIY-

U73 on April 7, 2018, and returned it on April 10, 2018. The rented Toyota Corolla
was delivered to LANG at the La Quinta Inn, 7401 NW 36® Street, Miami. On May
31, 2019, I met with an employee of Inveradrian Rent a Car in Miami and observed
the Toyota Corolla, Florida license plate number DIY-U73. The Toyota Corolla was
a four-door car and red in color. I observed that there was a SunPass transponder,
with transponder number 1467345801, affixed to the interior windshield of the

Toyota Corolla. Inveradrian Rent a Car confirmed that this same SunPass

27
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 29 of 36 PagelD 116

transponder was in the red Toyota Corolla during the time period that the car was
rented to LANG in April 2018.

53. I then obtained records from the Florida Department of Transportation
(FDOT) for the aforementioned SunPass transponder and red Toyota Corolla. The
records indicate that the aforementioned SunPass transponder and Toyota Corolla
traveled on Everglades Parkway West (Interstate 75-Alligator Alley Westbound) on
April 9, 2018, at 7:57 p.m. The FDOT records indicate the aforementioned SunPass ©
transponder and Toyota Corolla traveled on Everglades Parkway East (Interstate 75-
Alligator Alley Eastbound) on April 9, 2018, at 11:59 p.m. The murders of S.L. and
D.L are believed to have been committed on April 9, 2018, at approximately 10:55
p.m. The times and locations of the cellular telephone pings for the suspect phone
number (786) 747-9856 on April 9, 2018, as described in detail above in this affidavit, -
are consistent with the times and locations of travel depicted in the SunPass
transponder records.

54.  Lalso obtained records from Walmart related to the purchase made on
April 7, 2018, at the Walmart in Doral, Florida, in the amount of $53.38, with the
debit card number associated with LANG’s’ Bank of America account. Walmart
provided records indicating this debit card was used to purchase a Tracfone SIM
card, Phone Card Activation number 8407980000002008315755, on April 7, 2018, at

7:38 p.m. at the Walmart store located in Doral, Florida.

55. Records that I obtained from Tracfone Wireless showed that the SIM

28
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 30 of 36 PagelD 117

card associated with telephone number (786) 747-9856 is the Tracfone SIM card
purchased with LANG’s debit card at the Walmart in Doral on April 7, 2018, as the ©
Serial Mobile PIN Number matches the last ten digits of the Phone Card Activation
number (2008315755) indicated in the Walmart records.

96. Further, the electronic stored data on the Dell Inspiron laptop computer
that was recovered from ZWIEFELHOFER’s bedroom during the search warrant
was examined by an FBI Computer Analysis Response Team Field Examiner (FE)
pursuant to the search warrant. Within the Dell Inspiron laptop computer, the FE
found electronic stored data that indicated the computer was used to create
ARMSLIST posting #8204183 on April 7, 2018. The electronic stored data also
indicated that the name “ALEX ZWIEFELHOFER” was searched numerous times
using the Internet search site Google, and that someone used the computer to access
a Facebook account in the name of Jeremy Goldstein. The profile picture of the
“Jeremy Goldstein” Facebook account is a photograph of ZWIEFELHOFER, the
background of which appears to be the La Quinta Hotel room where he and LANG
stayed in Miami. Among other things, the electronic stored data of the Dell Inspiron
laptop computer also showed that someone drafted a book about “CRAIG’s” life,
which mentioned travel to the Ukraine.

k. Recent interviews

57. On July 1, 2019, I interviewed D.K. in Buckhannon, West Virginia.

D.K. was friends with LANG and ZWIEFELHOFER. D.K had conversations with
29
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 31 of 36 PagelD 118

LANG and ZWIEFELHOFER via Facebook messenger in 2018. LANG asked
D.K. to travel to Miami and then onto Venezuela to engage in military combat. D.K.
did not travel to Miami. In May or June of 2018, D.K. saw LANG and
ZWIEFELHOFER in-person in Raleigh, North Carolina. During this meeting D.K.
learned that LANG planned to steal a boat in Miami and to travel to Venezuela. |
D.K. advised that LANG later asked D.K. to travel to Colombia to fight in combat
in Venezuela. D.K. declined LANG’s invitation.

58. On July 30, 2019, FBI agents interviewed E.Z. in Bellport, New York.
E.Z. had traveled to the Ukraine in 2016 where he met LANG in-person. E.Z. was in
the Ukraine for a short period of time. E.Z. thereafter maintained contact with |
LANG via social media. E.Z. was acquainted with ZWIFELHOFER through social
media. E.Z. had conversations with LANG and ZWIFELHOFER via Facebook
messenger in 2018 during which LANG solicited E.Z. to come to Miami in order to
travel to Venezuela. The purpose for the travel to Venezuela was to engage in
military combat against the Venezuelan Government. E.Z. was going tobea |
“spotter” for ZWIEFELHOFER who was going to be a sniper. E.Z. booked a flight
to Miami but then canceled it the next day. E.Z. provided a copy of a document

| indicating E.Z. booked a flight to Miami for April 4, 2018. E.Z. provided agents

with copies of Facebook messenger conversations he had with LANG in February
and March of 2018. The conversations discussed traveling to Venezuela. On March

6, 2018, LANG indicated to E.Z. that LANG would be bringing 12 extra handguns
30
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 32 of 36 PagelD 119

and 20 rifles.

59. On September 26, 2019, FBI agents interviewed F.H. in Okaloosa
County, Florida. F.H. is LANG’s half-sister. F.H. advised that LANG came to her
residence in Okaloosa County in late March of 2018. LANG had a rifle and two
handguns with him. LANG had lots of ammunition with him as well. LANG left
F.H.’s residence about two weeks later. LANG told F.H. he was going to Miami to
meet a buddy and then they were going to travel to Venezuela. LANG told F.H. that’
he was going to Venezuela to fight the Venezuelan Government. In 2019, LANG
sent F.H. a link to a news article about two murders in “Estero” or advised her to
look up the news article using the word, “Estero.” LANG indicated to F.H. he killed
the people mentioned in the article.

60. On October 7, 2019, FBI agents interviewed A.K. at the United States
Embassy in Kyiv, Ukraine. A.K. is a United States citizen living in the Ukraine.

A.K. met LANG and ZWIEFELHOFER in the Ukraine in 2017. In December of
2018, A.K. met with LANG in-person in the Ukraine. LANG told A.K. he was in
Miami from March to May of 2018. LANG told A.K. that he was trying to get to
Venezuela from Miami. LANG told A.K. that LANG made a posting on Armslist to"
lure someone to rob them to get money to go to Venezuela. LANG told A.K. that
LANG and ZWIEFELHOFER murdered an older male and female couple during
the course of the robbery. LANG told A.K. that LANG shot the male as he was

getting out of his vehicle and then stood over him and shot him again. LANG told

31
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 33 of 36 PageID 120

A.K. that the female who was in the vehicle fired a round from inside the vehicle
which struck the glass of the vehicle. The round then hit LANG in the shoulder.
LANG told A.K. the round did not penetrate his shoulder because the round was a
hollow point and expanded as it went through the glass.

61. On November 18, 2019, I spoke with D.A.K. who was in
Massachusetts. D.A.K. traveled to the Ukraine in 2016 where he met LANG.
D.A.K. was in the Ukraine for about five months before returning home to Georgia.
D.A.K. maintained contact with LANG after D.A.K returned to the United States.
D.A.K. resided in Georgia in 2018. In late April of 2018, LANG contacted D.A.K
via telephone and told D.A.K. that he was in the Atlanta, Georgia, area and needed
a place to stay. D.A.K. allowed LANG and man named Alex to stay with him fora
few days. D.A.K. later learned Alex’s last name was ZWIEFELHOFER. LANG
told D.A.K. that LANG and ZWIEFELHOFER had been in Miami trying to obtain
a boat to leave the country. LANG told D.A.K. that they were not able to obtain
boat and some “deal” had gone bad in Miami. LANG and ZWIEFELHOFER
showed D.A.K. a news article about some crime and implied they were responsible.
LANG had a 5.56 caliber rifle with him and .9mm Glock 17 semi-automatic
handgun with him. 5.56 caliber rifle casings and .9mm caliber casings were found at
the scene of the murders. The .9mm casings were consistent with having been fired
from a Glock handgun. D.A.K. thought ZWIEFELHOFER had a pistol. D.A.K.

observed LANG had a brief case with him that was full of cash. LANG tried to
32
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 34 of 36 PagelD 121

convince D.A.K. to travel overseas with him to engage in military combat, D.A.K.
declined. D.A.K knew LANG traveled to Colombia. D.A.K heard LANG make
comments about wanting to overthrow the Venezuelan Government.
L, The United States was at peace with the Bolivarian Republic of Venezuela

62. The United States Constitution grants the United States Congress the
sole power to declare war. The United States was at peace with the Venezuela in
2018.

I swear under penalty of perjury that the foregoing is true and correct.

No wb

s M. Roncinske
SA cial Agent, Federal Bureau of Investigation

fn . ;
Signed and sworn to before me this le __|¢___day of December, 2019 in Fort

Myers, Florida Mile

United-States Magistrate dy dge
Middle District of Florida

Fort Myers Division

33
MRM Document 2-4 Filed 12/11/19 Page 35 of 36 PagelD 122

Case 2:19-mc-00019-JES

   

LTO¢-TE-TO

peyep

ydeisojoud asuaary
S JOAIG CUOZUY

Wo} ydessojoud

   

8TOC-TE-80
uO Uaye} pueD
UO!EIIJIUSp]
RIUISIIA, WOdt
ydeidojoud

   

6TO0¢-T7-9

uo pajsod junooIe
yooqase, s due]
woud} ydeisojoud
Case 2:19-mc-00019-JES-MRM Document 2-4 Filed 12/11/19 Page 36 otkebagawiars

ae 4S am “dt
